


Exhibit 10.19
PERFORMANCE SHARE AGREEMENT


This Performance Share Agreement (the “Agreement”) is entered into as of October
28, 2011, by and between Valero Energy Corporation, a Delaware corporation
(“Valero”), and [____________________], a participant (the “Participant”) in
Valero's 2011 Omnibus Stock Incentive Plan (as may be amended, the “Plan”),
pursuant to and subject to the provisions of the Plan.


1.
Grant of Performance Shares. Valero hereby grants to Participant [________]
Performance Shares pursuant to Section 6.7 of the Plan. The Performance Shares
represent rights to receive shares of Common Stock of Valero, subject to the
terms and conditions of this Agreement and the Plan.



2.
Vesting and Delivery of Shares.

A.
Vesting. The Performance Shares granted hereunder shall vest over a period of
three years in equal, one-third increments with the first increment vesting on
the date of the regularly scheduled meeting of the Board's Compensation
Committee in January 2013, and the second and third increments vesting on the
Committee's meeting dates in January 2014 and January 2015, respectively (each
of these three vesting dates is referred to as a “Normal Vesting Date”); any
award(s) of shares of Common Stock resulting in connection with such vesting
shall be subject to verification of attainment of the Performance Objectives
described in Section 4 (below) by the Compensation Committee. If the Committee
is unable to meet in January of a given year, then the Normal Vesting Date for
that year will be the date not later than March 31 of that year as selected by
the Compensation Committee.

B.
Rights. Until shares of Common Stock are actually issued to Participant (or his
or her estate) in settlement of the Performance Shares, neither Participant nor
any person claiming by, through or under Participant shall have any rights as a
stockholder of Valero (including, without limitation, voting rights or any right
to receive dividends or other distributions) with respect to such shares.

C.
Distribution. Any shares of Common Stock to be distributed under the terms of
this Agreement shall be distributed as soon as administratively practicable
after Performance Objectives described in Section 4 below have been verified by
the Compensation Committee, but not later than two-and-one-half months following
the end of the year in which such verification occurred.



3.
Performance Period. Except as provided below with respect to a Change of Control
(as defined in the Plan), the “Performance Period” for any Performance Shares
eligible to vest on any given Normal Vesting Date shall be as follows:

A.
First Segment. The Performance Period for the first one-third vesting of
Performance Shares (those vesting on the Normal Vesting Date in January 2013)
shall be the calendar year ending on December 31, 2012.

B.
Second Segment. The Performance Period for the second one-third vesting of
Performance Shares (those vesting on the Normal Vesting Date in January 2014)
shall be the two calendar years ending December 31, 2013.

C.
Third Segment. The Performance Period for the final one-third vesting of
Performance Shares (those vesting on the Normal Vesting Date in January 2015)
shall be the three calendar years ending December 31, 2014.






Page 1

--------------------------------------------------------------------------------






4.
Performance Objectives.

A.
Total Shareholder Return. Total Shareholder Return (“TSR”) will be compiled for
a peer group of companies (the “Target Group”) for the Performance Period
immediately preceding each Normal Vesting Date. TSR for each such company is
measured by dividing (A) the sum of (i) the dividends on the common stock of
such company during the Performance Period, assuming dividend reinvestment, and
(ii) the difference between the average closing price of a share of such
company's common stock for the 30 days of December 2 to December 31 at the end
of the Performance Period and the average closing price of such shares for the
30 days of December 2 to December 31 immediately prior to the beginning of the
Performance Period (appropriately adjusted for any stock dividend, stock split,
spin-off, merger or other similar corporate events), by (B) the average closing
price of a share of such company's common stock for the 30 days of December 2 to
December 31 immediately prior to the beginning of the Performance Period.

B.
Target Group. The applicable Target Group shall be selected by the Compensation
Committee, acting in its sole discretion, each year not later than 90 days after
the commencement of the calendar year preceding each Normal Vesting Date. The
same Target Group shall be used to measure TSR with regard to all Performance
Shares vesting under all Performance Award Agreements of Valero having a similar
Normal Vesting Date.

C.
Performance Ranking and Award of Common Shares. For each Performance Period, the
TSR for Valero and each company in the Target Group shall be arranged by rank
from best performer to worst performer according to the TSR achieved by each
company. Shares of Common Stock will be awarded to Participant in accordance
with Valero's percentile ranking within the Target Group. The number of shares
of Common Stock, if any, that Participant will be entitled to receive in
settlement of the vested Performance Shares will be determined on each Normal
Vesting Date and, subject to the provisions of the Plan and this Agreement, on
such Normal Vesting Date, the following percentage of the vested Performance
Shares will be awarded as shares of Common Stock to the Participant when
Valero's TSR during the Performance Period falls within the following
percentiles (“Percentiles”), with awards of Common Stock to be interpolated
between the “25th Percentile” and “50th Percentile” and between the “50th
Percentile” and “75th Percentile”:

Valero Performance
 
Percent of vested Performance
Shares to be awarded as
Shares of Common Stock
75th Percentile or Higher
 
200%
50th Percentile (to 74.99%)
 
100% (to 199%)
25th Percentile (to 49.99%)
 
50% (to 99%)
Below 25th Percentile
 
0%





D.
Unearned Shares. Any Performance Shares not awarded as shares of Common Stock on
a Normal Vesting Date will expire and be forfeited; such Performance Shares may
not be carried forward for any additional Performance Period.








Page 2

--------------------------------------------------------------------------------






5.
Termination of Employment.

A.
Voluntary Termination, Termination for “Cause,” and Early Retirement. If
Participant's employment is

(i)
voluntarily terminated by the Participant (other than through normal retirement,
death or disability), including termination in connection with Participant's
voluntary early retirement (i.e., prior to age 62),

(ii)
terminated by Valero for “cause” (as defined pursuant to the Plan),

then those Performance Shares that are outstanding and have not vested as of the
effective date of termination shall thereupon be forfeited.
B.
Retirement. If a Participant's employment is terminated through his or her
normal retirement (i.e., age 62+ retirement), then any Performance Shares that
(i) have not theretofore vested or been forfeited, and (ii) were granted at
least one year prior to the Participant's effective date of retirement, shall
continue to remain outstanding and shall vest on the Normal Vesting Dates
according to their original vesting schedule. But any outstanding Performance
Shares that were granted within one year of the Participant's effective date of
retirement shall thereupon be forfeited.

C.
Death, Disability, Involuntary Termination Other Than for “Cause,” and Change of
Control. If a Participant's employment is terminated (i) through death or
disability, or (ii) by Valero other than for cause (as determined pursuant to
the Plan), or (iii) as a result of a Change of Control (as described in the
Plan) (each of the foregoing is hereafter referred to as a “Trigger Date”), then
each Performance Period with respect to any Performance Shares that have not
vested or been forfeited shall be terminated effective as of such Trigger Date;
the TSR for Valero and for each company in the Target Group shall be determined
for each such shortened Performance Period and the percentage of Performance
Shares to be received by the Participant for each such Performance Period shall
be determined in accordance with Section 4 and shall be distributed as soon as
administratively practicable thereafter. For purposes of determining the number
of Performance Shares to be received as of any Trigger Date, the Target Group as
most recently determined by the Compensation Committee prior to the Trigger Date
shall be used.



6.
Plan Incorporated by Reference. The Plan is incorporated into this Agreement by
this reference and is made a part hereof for all purposes. Capitalized terms not
otherwise defined in this Agreement shall have the meaning specified in the
Plan.



7.
No Assignment. This Agreement and the Participant's interest in the Performance
Shares granted by this Agreement are of a personal nature, and, except as
expressly permitted under the Plan, Participant's rights with respect thereto
may not be sold, mortgaged, pledged, assigned, transferred, conveyed or disposed
of in any manner by Participant, except by an executor or beneficiary pursuant
to a will or pursuant to the laws of descent and distribution. Any such
attempted sale, mortgage, pledge, assignment, transfer, conveyance or
disposition is void, and Valero will not be bound thereby.



8.
Successors. This Agreement shall be binding upon any successors of Valero and
upon the beneficiaries, legatees, heirs, administrators, executors, legal
representatives, successors and permitted assigns of Participant.








Page 3

--------------------------------------------------------------------------------




9.
Code Section 409A. This Agreement is intended to comply, and shall be
administered consistently in all respects, with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations and
additional guidance promulgated thereunder to the extent applicable.
Accordingly, Valero shall have the authority to take any action, or refrain from
taking any action, with respect to this Agreement that is reasonably necessary
to ensure compliance with Code Section 409A (provided that Valero shall choose
the action that best preserves the value of payments and benefits provided to
Participant under this Agreement that is consistent with Code Section 409A), and
the parties agree that this Agreement shall be interpreted in a manner that is
consistent with Code Section 409A. In furtherance, but not in limitation of the
foregoing:

(a)
in no event may Participant designate, directly or indirectly, the calendar year
of any payment to be made hereunder;

(b)
to the extent the Participant is a “specified employee” within the meaning of
Code Section 409A, payments, if any, that constitute a “deferral of
compensation” under Code Section 409A and that would otherwise become due during
the first six months following Participant's termination of employment shall be
delayed and all such delayed payments shall be paid in full in the seventh month
after such termination date, provided that the above delay shall not apply to
any payment that is excepted from coverage by Code Section 409A, such as a
payment covered by the short-term deferral exception described in Treasury
Regulations Section 1.409A-1(b)(4);

(c)
notwithstanding any other provision of this Agreement, a termination,
resignation or retirement of Participant's employment hereunder shall mean and
be interpreted consistent with a “separation from service” within the meaning of
Code Section 409A.



Executed effective as of the date first written above.


VALERO ENERGY CORPORATION


By: ______________________________________
R. Michael Crownover, Senior Vice President




__________________________________________
[__________], Participant









Page 4